ICJ_175_1955AmityTreaty_IRN_USA_2021-07-21_ORD_01_NA_00_FR.txt.                               COUR INTERNATIONALE DE JUSTICE


                                 RECUEIL DES ARRÊTS,
                          AVIS CONSULTATIFS ET ORDONNANCES


                           VIOLATIONS ALLÉGUÉES
                      DU TRAITÉ D’AMITIÉ, DE COMMERCE
                      ET DE DROITS CONSULAIRES DE 1955
                       (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                      D’AMÉRIQUE)


                             ORDONNANCE DU 21 JUILLET 2021




                                     2021
                              INTERNATIONAL COURT OF JUSTICE


                               REPORTS OF JUDGMENTS,
                            ADVISORY OPINIONS AND ORDERS


                              ALLEGED VIOLATIONS
                    OF THE 1955 TREATY OF AMITY, ECONOMIC
                       RELATIONS, AND CONSULAR RIGHTS
                       (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                     OF AMERICA)


                                 ORDER OF 21 JULY 2021




3 Ord_1225.indb 1                                                   2/08/22 13:36

                                               Mode officiel de citation :
                                 Violations alléguées du traité d’amitié, de commerce
                     et de droits consulaires de 1955 (République islamique d’Iran c. Etats-Unis
                                     d’Amérique), ordonnance du 21 juillet 2021,
                                              C.I.J. Recueil 2021, p. 199




                                                   Official citation:
                        Alleged Violations of the 1955 Treaty of Amity, Economic Relations,
                           and Consular Rights (Islamic Republic of Iran v. United States
                                        of America), Order of 21 July 2021,
                                             I.C.J. Reports 2021, p. 199




                                                                                     1225
                                                                     No de vente
                    ISSN 0074-4441                                   Sales number:
                    ISBN 978-92-1-003887-4

                                      © 2022 CIJ/ICJ, Nations Unies/United Nations
                                          Tous droits réservés/All rights reserved

                                          Imprimé en France/Printed in France




3 Ord_1225.indb 2                                                                                  2/08/22 13:36

                                                      21 JUILLET 2021

                                                      ORDONNANCE




                             VIOLATIONS ALLÉGUÉES
                        DU TRAITÉ D’AMITIÉ, DE COMMERCE
                        ET DE DROITS CONSULAIRES DE 1955
                    (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                   D’AMÉRIQUE)




                               ALLEGED VIOLATIONS
                     OF THE 1955 TREATY OF AMITY, ECONOMIC
                        RELATIONS, AND CONSULAR RIGHTS
                    (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                  OF AMERICA)




                                                       21 JULY 2021

                                                         ORDER




3 Ord_1225.indb 3                                                       2/08/22 13:36

                    199



                                   COUR INTERNATIONALE DE JUSTICE

                                                   ANNÉE 2021
        2021
      21 juillet
     Rôle général                                  21 juillet 2021
       n° 175

                               VIOLATIONS ALLÉGUÉES
                          DU TRAITÉ D’AMITIÉ, DE COMMERCE
                          ET DE DROITS CONSULAIRES DE 1955
                            (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS‑UNIS
                                           D’AMÉRIQUE)




                                                 ORDONNANCE


                    Présents : M. Gevorgian, vice‑président, faisant fonction de président en
                                l’affaire ; MM. Tomka, Abraham, Bennouna, Cançado
                                Trindade, Yusuf, Mmes Xue, Sebutinde, MM. Bhandari,
                                Robinson, Salam, Iwasawa, Nolte, juges ; MM. Brower,
                                Momtaz, juges ad hoc ; M. Gautier, greffier.


                        La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu l’article 48 du Statut de la Cour et le paragraphe 3 de l’article 44 de
                    son Règlement,
                      Vu l’ordonnance du 3 février 2021, par laquelle la Cour a fixé au
                    20 septembre 2021 la date d’expiration du délai pour le dépôt du
                    contre‑mémoire des Etats‑Unis d’Amérique ;
                      Considérant que, par une lettre datée du 9 juin 2021, l’agent des
                    Etats‑Unis d’Amérique a prié la Cour de proroger jusqu’au 21 décembre
                    2021 le délai pour le dépôt du contre‑mémoire, expliquant qu’au cours
                    des trois mois précédents les Etats‑Unis d’Amérique avaient mené d’in-
                    tenses négociations « au sujet de la possibilité qu’eux‑mêmes et l’Iran se
                    conforment de nouveau à leurs engagements respectifs au titre du plan

                    4




3 Ord_1225.indb 4                                                                                  2/08/22 13:36

                    200 	       traité d’amitié de 1955 (ordonnance 21 VII 21)

                    d’action global commun à long terme », et que le résultat desdites négo-
                    ciations avait « une incidence directe et importante » sur le contenu du
                    contre‑mémoire ; considérant que l’agent a ajouté que des intervenants
                    clés œuvrant à l’élaboration du contre‑mémoire participaient aussi aux
                    négociations, ce qui posait des difficultés pratiques pour faire avancer la
                    rédaction de cette pièce ; et considérant que, dès réception de la lettre, le
                    greffier en a fait tenir copie à l’agent de la République islamique d’Iran,
                    conformément au paragraphe 3 de l’article 44 du Règlement de la Cour ;
                       Considérant que, par une lettre datée du 22 juin 2021, le coagent de la
                    République islamique d’Iran a fait part du désaccord de son gouverne-
                    ment concernant la demande de prorogation de délai susmentionnée,
                    déclarant que le résultat des négociations n’avait pas d’incidence sur la
                    procédure devant la Cour et faisant observer que les difficultés d’ordre
                    pratique invoquées par l’agent des Etats‑Unis d’Amérique n’étaient pas
                    justifiées étant donné que cet Etat disposait du mémoire de la République
                    islamique d’Iran depuis plus de deux ans ; et considérant que le coagent
                    s’est déclaré préoccupé par le fait que toute prorogation du délai condui-
                    rait à un « déséquilibre entre les Parties en ce qui concerne le temps dont
                    elles aur[aie]nt bénéficié pour élaborer » leurs pièces de procédure écrite
                    respectives ;
                       Compte tenu des vues des Parties,
                      Reporte au 22 novembre 2021 la date d’expiration du délai pour le
                    dépôt du contre‑mémoire des Etats‑Unis d’Amérique ;
                      Réserve la suite de la procédure.

                        Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le vingt et un juillet deux mille vingt et un, en trois
                    exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
                    seront transmis respectivement au Gouvernement de la République
                    ­islamique d’Iran et au Gouvernement des Etats‑Unis d’Amérique.
                     

                                                                           Le vice-président,
                                                                   (Signé) Kirill Gevorgian.
                                                                               Le greffier,
                                                                   (Signé) Philippe Gautier.




                    5




3 Ord_1225.indb 6                                                                                     2/08/22 13:36

                    ISBN 978-92-1-003887-4




3 Ord_1225.indb 8                            2/08/22 13:36

